826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl Miles BUCHANAN, Plaintiff-Appellant,v.COUNTY OF JEFFERSON, Detective Jones, Lt. Col. Roemele, Lt.Spellman, Det. Tangel, Sgt. W. Howard, Det. Halland Det. Cheser, Defendants-Appellees.
No. 87-5274.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
Plaintiff has moved for appointment of counsel on appeal from the district court's order which granted defendants' motions to dismiss this civil rights action.  Upon consideration of the record and appellant's brief, this panel unanimously agrees that oral argument is unnecessary.  Fed.R.App.P. 34(a).


3
Plaintiff filed a complaint in August, 1982, pursuant to 42 U.S.C. Sec. 1983 in which he sought damages for an alleged illegal search and seizure and false arrest on January 14, 1981.  He alleged that the conduct of the defendants violated his fourth amendment right to be free from unreasonable search and seizures, his fourteenth amendment right to due process of law, and his eighth amendment right to be free from cruel and unusual punishment.


4
In Dugan v. Brooks, No. 86-3063 (6th Cir.  May 6, 1987), this court reiterated the precept that a plaintiff may maintain a cause of action under Sec. 1983 where the claimed deprivation is secured by the Bill of Rights irrespective of whether there is an adequate state remedy.  Plaintiff's fourth amendment claim fails because the defendants had probable cause to arrest plaintiff and they exercised reasonable care to effectuate arrest.


5
The district court correctly disposed of the remaining claims and for the reasons stated by the district court in its memorandum opinion of February 27, 1987, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation